Citation Nr: 0334717	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-20 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, 
Missouri



THE ISSUE

Whether the termination of entitlement to VA education 
benefits pursuant to Chapter 30, Title 38, United States 
Code, was appropriate.



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1997 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a  March 2002 administrative decision of the 
Department of Veterans Affairs (VA) Educational Center in St. 
Louis, Missouri, which concluded that the termination of the 
veteran's VA education benefits pursuant to Chapter 30, Title 
38, United States Code, was appropriate.  

The Board notes that the veteran was initially awarded VA 
education benefits pursuant to Chapter 30, Title 38, United 
States Code, beginning in August 2001.  However, it was 
subsequently determined that his program of study for a Juris 
Doctor at the University of St. Thomas School of Law had not 
been approved by the Minnesota State Approving Agency for 
Veterans' Education, and the benefits were terminated 
effective March 1, 2002.  He appealed the termination of his 
benefits.  

A review of the file reveals that a September 2002 letter 
from the Minnesota Higher Education Services Office (MHESO) 
to the University of St. Thomas indicates that approval for 
the Juris Doctor degree had been extended until August 31, 
2003.  Nevertheless, it is unclear whether or not the 
veteran's benefits were reinstated, or paid retroactively.  
Therefore, the veteran's appeal should be continued based on 
the record currently before the Board.  However, if no 
further controversy remains regarding the veteran's 
entitlement to education benefits, the veteran should so 
inform the Education Center and the RO should ensure 
appropriate action with regard to his current appeal.  


REMAND

In his substantive appeal, the veteran requested that he be 
scheduled for a personal hearing before a Veterans Law Judge 
at the RO.  It does not appear that he was scheduled for such 
hearing prior to the certification of the appeal to the 
Board, and there is no indication in the file that he 
withdrew his request.  The law provides that a veteran may 
request a hearing before a traveling Veterans Law Judge, and 
the hearing shall be scheduled by the RO.  38 C.F.R. § 20.704 
(2003).  Hence, a remand is required.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
personal hearing before a traveling 
Veterans Law Judge at the RO, unless 
otherwise indicated by the veteran.  The 
veteran and his representative should be 
notified of the date and time of any such 
hearing.  Thereafter, the case should be 
handled in accordance with established 
appellate procedures.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


